FILED
                                                                         Dec 14 2020, 9:22 am

                                                                                 CLERK
                                                                             Indiana Supreme Court
                                                                                Court of Appeals
                                                                                  and Tax Court




      ATTORNEY FOR APPELLANT                                    APPELLEE PRO SE
      Katelyn M. Campbell                                       Everett Powell
      Indianapolis, Indiana                                     Indianapolis, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Metropolitan Development                                  December 14, 2020
      Commission,                                               Court of Appeals Case No.
      Appellant-Plaintiff,                                      20A-OV-871
                                                                Appeal from the Marion Superior
              v.                                                Civil Court
                                                                The Honorable John Chavis, II,
      Everett Powell,                                           Judge
      Appellee-Defendant.                                       Trial Court Cause No.
                                                                49D05-1809-OV-36984



      Tavitas, Judge.


                                              Case Summary
[1]   The Metropolitan Development Commission of Marion County, Indiana

      (“Commission”) appeals the trial court’s denial of its motion for a permanent

      injunction against Everett Powell. We reverse and remand.




      Court of Appeals of Indiana | Opinion 20A-OV-871 | December 14, 2020                           Page 1 of 9
                                                      Issue
[2]   The Commission raises two issues, which we consolidate and restate as

      whether the trial court erred by ruling that the Commission was not entitled to

      relief on the basis of the trial court’s interpretation of Section 740-1003(B) of the

      Consolidated City of Indianapolis/Marion County Code (“Revised Code”).


                                                      Facts
[3]   On July 25, 2018, Jeff Vaughn, then a zoning and licensing inspector for the

      Department of Business and Neighborhood Services, responded to a complaint

      of zoning violations at a residence in Lawrence, Indiana. Lawrence is located

      in Marion County. Upon arrival at the residence, owned by Powell, Vaughn

      observed the active construction of a deck and an above-ground pool. Vaughn

      took photographs of the construction from the public street where he parked

      upon arrival. As a result of his training, Vaughn was aware that, in the absence

      of an Improvement Location permit, the erection of a pool in excess of 200

      square feet or a deck in excess of eighteen inches in height is in violation of the

      Revised Code. Vaughn also noted that the edifices appeared to be partially

      constructed in the “setback” area of the property—an additional Revised Code

      violation. Vaughn ran a check and determined that there was no active

      Improvement Location permit for Powell’s residence.


[4]   Vaughn walked onto the property and confirmed the violations before speaking

      with Powell. Vaughn informed Powell that the deck and pool were in violation

      of the Revised Code and that Powell had to cease work immediately. Powell


      Court of Appeals of Indiana | Opinion 20A-OV-871 | December 14, 2020        Page 2 of 9
      asked to speak with Vaughn’s supervisor, and Vaughn provided his supervisor’s

      telephone number to Powell. Powell then asked Vaughn to leave, and Vaughn

      immediately complied. Vaughn prepared the paperwork for a notice of

      violation and “stop-work” order. Because Powell had asked Vaughn to leave

      the premises, however, the stop work order and notice were mailed to Powell,

      rather than placed on the physical property. Powell claims to have never

      received the stop work order.


[5]   A follow-up inspection on August 9, 2018, revealed that Powell had continued

      construction despite being ordered to cease work. Vaughn observed that the

      pool had been removed, that the deck was being dismantled, but also that the

      materials from the edifices were still present and which constituted a violation

      for storing junk and debris. Vaughn issued citations for three Revised Code

      violations: (1) failure to obtain an Improvement Location permit for a deck

      exceeding eighteen inches in height; (2) outdoor storage of trash, junk, or

      debris; and (3) erection of a detached accessory structure within the required

      rear yard setback.


[6]   On September 18, 2018, the Commission filed suit against Powell, alleging the

      foregoing violations and seeking to enjoin Powell from continuing to violate the

      Revised Code. A bench trial was held on November 13, 2019. Vaughn testified

      at the trial, and the Commission submitted a series of photographs depicting

      Powell’s violations, which the trial court admitted into evidence. Vaughn

      testified that many of the photographs were taken from the public right of way,

      rather than from Powell’s property.

      Court of Appeals of Indiana | Opinion 20A-OV-871 | December 14, 2020     Page 3 of 9
[7]   On January 27, 2020, the trial court issued an order containing findings of fact

      and conclusions thereon in favor of Powell. The order stated, in relevant part:


              39. However, Vaughn obtained evidence that supported the
              violation by entering Mr. Powell’s property without first
              obtaining his permission or an administrative search warrant.
              Chapter 740 of the Revised code provides in pertinent part that:


                       …[I]n no event shall the Administrator, Inspectors
                       or Law Enforcement Officers have the right to enter
                       a residential structure or other structures not open to
                       the public without the permission of the owner or
                       occupant or an administrative search warrant first
                       obtained. Prior to entering such residential
                       structure or other structure not open to the public,
                       the Administrator, Inspectors or Law Enforcement
                       Officers shall advise the owner or occupant that
                       such owner or occupant is not required to grant
                       entry without the presentation of an administrative
                       search warrant.


              40. Not only did Vaughn not request Powell’s prior permission to
              gain entry to his property or present him with an administrative
              search warrant, he also failed to advise Powell that [sic] is not
              required to grant entry without an administrative search warrant.


              41. The chain of events on July 25, 2018 and August 9, 2018 start
              with Vaughn’s unlawful entry onto Mr. Powell’s property to
              conduct inspections and take photographs for the purposes of
              citing Mr. Powell for violations of the Revised Code and to issue
              a Stop Work Order. Because of this unlawful entry, the Court
              will not consider the photographs and other evidence obtained
              for purposes of issuing the citations and Stop Work Order.



      Court of Appeals of Indiana | Opinion 20A-OV-871 | December 14, 2020       Page 4 of 9
               42. The public interest is not served by the issuance of an
               injunction to enjoin Powell from violating § 740-1005(A)(2), §
               740-1005(A)(3) and § 740-1005(A)(8) of the Revised Code when
               the information that forms the basis of the violations was
               obtained as a result of an unlawful entry onto Powell’s property.


       Appellant’s App. Vol. II pp. 11-12.


[8]    On February 25, 2020, the Commission filed a motion to correct error, which

       the trial court denied on March 17, 2020. This appeal followed.


                                                    Analysis
[9]    The Commission contends the trial court erred by ruling that the Commission

       was not entitled to relief on its complaint against Powell. The trial court

       entered sua sponte findings of fact and conclusions thereon. “Where a trial

       court enters findings sua sponte, the appellate court reviews issues covered by

       the findings with a two-tiered standard of review that asks whether the evidence

       supports the findings, and whether the findings support the judgment.” Steele-

       Giri v. Steele, 51 N.E.3d 119, 123 (Ind. 2016). “A finding is clearly erroneous

       when there are no facts or inferences drawn therefrom which support it.”

       Perkinson v. Perkinson, 989 N.E.2d 758, 761 (Ind. 2013). We neither reweigh the

       evidence nor judge the credibility of the witnesses. Id. We consider only the

       evidence and reasonable inferences drawn therefrom that support the findings.

       Id. We review the trial court's legal conclusions de novo. Id.


[10]   The Commission argues that the trial court misinterpreted the Revised Code.

       “Matters of statutory interpretation are reviewed de novo.” City of New Albany

       Court of Appeals of Indiana | Opinion 20A-OV-871 | December 14, 2020        Page 5 of 9
       v. Bd. of Commissioners of Cty. of Floyd, 141 N.E.3d 1220, 1223 (Ind. 2020) (citing

       Rodriguez v. State, 129 N.E.3d 789, 793 (Ind. 2019)). “This Court ‘presumes that

       the legislature intended for the statutory language to be applied in a logical

       manner consistent with the statute’s underlying policy and goals.’” Id. (quoting

       Nicoson v. State, 938 N.E.2d 660, 663 (Ind. 2010)). Statutory interpretation is a

       function for the courts, and our goal in statutory interpretation is to determine,

       give effect to, and implement the intent of the legislature as expressed in the

       plain language of its statutes. Indiana Ins. Guar. Ass’n v. Smith, 82 N.E.3d 383,

       386 (Ind. Ct. App. 2017) (citing Clark Cnty. Drainage Bd. v. Isgrigg, 966 N.E.2d

       678, 680 (Ind. Ct. App. 2012)).


[11]   “The language of the statute is the best evidence of legislative intent, and all

       words must be given their plain and ordinary meaning.” 219 Kenwood Holdings,

       LLC v. Properties 2006, LLC, 19 N.E.3d 342, 343 (Ind. Ct. App. 2014) (citing

       Erkins v. State, 13 N.E.3d 400, 407 (Ind. 2014)). “Consequently, ‘[i]f the

       language of the statute is clear and unambiguous, it is not subject to judicial

       interpretation.’” Id. (quoting Hill v. State, 15 N.E.3d 589, 591 (Ind. Ct. App.

       2014)).


[12]   When reviewing an ordinance, this Court has held:


               Interpretation of an ordinance is subject to the same rules that
               govern the construction of a state statute. Words are to be given
               their plain, ordinary, and usual meaning, unless a contrary
               purpose is shown by the statute or ordinance itself. Where
               possible, every word must be given effect and meaning, and no
               part is to be held meaningless if it can be reconciled with the rest

       Court of Appeals of Indiana | Opinion 20A-OV-871 | December 14, 2020           Page 6 of 9
               of the statute. The goal in statutory construction is to determine
               and effect legislative intent. Courts must give deference to such
               intent whenever possible. Thus, courts must consider the goals
               of the statute and the reasons and policy underlying the statute’s
               enactment. If the legislative intent is clear from the language of
               the statute, the language prevails and will be given effect.


       Rollett Family Farms, LLC v. Area Plan Comm’n of Evansville-Vanderburgh Cty., 994

       N.E.2d 734, 738 (Ind. Ct. App. 2013) (quoting Hall Drive Ins., Inc. v. City of Fort

       Wayne, 773 N.E.2d 255, 257 (Ind. 2002)).


[13]   Specifically, the Commission argues that the trial court misinterpreted Section

       740-1003(B) of the Revised Code, the full text of which is:


               In order to execute inspections, the Administrator, Inspectors
               and Law enforcement officers shall have the right to enter upon
               any premises at any reasonable time for the purpose of carrying
               out their duties in the enforcement of Codes and land use
               regulations of Marion County, Indiana, unless the owner or
               occupant of the premises refuses to permit entry to the
               Administrator, Inspectors or Law Enforcement Officers when
               such entry is sought pursuant to this section. In the event of such
               refusal, the Administrator may make application to any judge of
               the municipal, circuit or superior courts of Marion County,
               Indiana, for the issuance of an administrative search warrant.
               Such application shall identify the premises upon which entry is
               sought and the purpose for which entry is desired. The
               application shall state the facts giving rise to the belief that a
               condition which is a violation of a Code or land use regulation of
               Marion County, Indiana, exists on such premises, or that a
               violation in fact exists and must be abated, and that the condition
               or violation is not a lawful nonconforming use to the best of the
               affiant’s belief. Any warrant issued pursuant to such application
               shall order such owner or occupant to permit entry to the

       Court of Appeals of Indiana | Opinion 20A-OV-871 | December 14, 2020          Page 7 of 9
               Administrator, Inspectors or Law Enforcement Officers for the
               purposes stated therein. In no event shall the Administrator,
               Inspectors or Law Enforcement Officers have the right to enter a
               residential structure or other structures not open to the public
               without the permission of the owner or occupant or an
               administrative search warrant first obtained. Prior to entering
               such residential structure or other structure not open to the
               public, the Administrator, Inspectors or Law Enforcement
               Officers shall advise the owner or occupant that such owner or
               occupant is not required to grant entry without the presentation
               of an administrative search warrant.


       We agree with the Commission that the trial court misinterpreted the plain

       language of the Revised Code.


[14]   Focusing on the plain text of the Revised Code, it is clear that Vaughn had a

       right to enter Powell’s “premises” at a reasonable time for purposes of carrying

       out his duties. Powell did not refuse Vaughn’s initial entry onto Powell’s

       premises. In order to enter a residential structure, Vaughn would first have

       required either Powell’s permission or an administrative warrant. Nothing in

       the record suggests, however, that Vaughn ever attempted to enter a structure.

       Rather, his inspection took place outdoors, and Vaughn removed himself from

       the premises immediately upon being asked.


[15]   The trial court’s finding that the events precipitating the citations began with an

       unlawful entry conflicts with the evidence offered. There was a complaint

       about the violations before Vaughn even arrived at Powell’s residence.

       Vaughn’s testimony included the fact that many of the photographs of the

       violations were taken from a public street, as the violations were plainly visible

       Court of Appeals of Indiana | Opinion 20A-OV-871 | December 14, 2020       Page 8 of 9
       to Vaughn. Those photographs were taken before Vaughn set foot on the

       property. Vaughn did enter Powell’s property without explicit permission or an

       administrative warrant, which the Revised Code authorizes. A plain reading of

       the Revised Code establishes that these were not circumstances requiring

       explicit permission or a warrant. As long as Vaughn was carrying out his duties

       at a reasonable time and was not explicitly denied entry by Powell, Vaughn was

       permitted to enter Powell’s premises pursuant to the Revised Code.


[16]   The language of the statute is clear and unambiguous and must be applied as

       such. The trial court erroneously concluded that Vaughn’s initial entry onto

       Powell’s premises was unauthorized. Accordingly, the trial court’s denial of the

       Commission’s request for a permanent injunction is clearly erroneous.


                                                  Conclusion
[17]   We find that the trial court’s judgment was clearly erroneous. We reverse and

       remand to the trial court with instructions to enter an order consistent with this

       opinion.


[18]   Reversed and remanded.


       Kirsch, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Opinion 20A-OV-871 | December 14, 2020      Page 9 of 9